Case 3:17-cv-00108-GPC-MDD Document 1146-1 Filed 04/10/19 PageID.123013 Page 1 of
                                      13


                                          Appendix A

                                         Location of
                       Deposition       Information
     Deponent Name                                                   Explanation
                         Date           Sought to Be
                                           Sealed
    Chen, Vincent      3/12/2018         124:17-17        O’Donnell Declaration ¶ 10
    Ding, Jianxin      3/12/2018         122:12-20        O’Donnell Declaration ¶ 10
    Grubbs, John        3/1/2018            41:6-6        O’Donnell Declaration ¶ 10
    Grubbs, John        3/1/2018          42:12-25        O’Donnell Declaration ¶ 10
    Grubbs, John        3/1/2018            43:3-3        O’Donnell Declaration ¶ 10
    Grubbs, John        3/1/2018          46:17-17        O’Donnell Declaration ¶ 10
    Grubbs, John        3/1/2018           236:1-7        O’Donnell Declaration ¶ 10
    Grubbs, John        3/1/2018        257:25-258-6      O’Donnell Declaration ¶ 10
    Grubbs, John        3/1/2018          259:1-10        O’Donnell Declaration ¶ 10
    Madderom, Todd     3/16/2018         156:17-17        O’Donnell Declaration ¶ 10
    Madderom, Todd     3/16/2018         158:13-15        O’Donnell Declaration ¶ 10
    Madderom, Todd     3/16/2018         182:10-10        O’Donnell Declaration ¶ 10
    Wang, Renee        5/25/2018            93:4-4        O’Donnell Declaration ¶ 10
    Lee, Injung        3/14/2018          58:22-22        O’Donnell Declaration ¶ 10
    Lee, Injung        3/14/2018          58:25-25        O’Donnell Declaration ¶ 10
    Lee, Injung        3/14/2018            59:1-1        O’Donnell Declaration ¶ 10
    Cheng, Xuxin       3/28/2018         122:15-16        O’Donnell Declaration ¶ 10


                      Information Sought
        Exhibit                                    Type of Information                 Explanation
                          to be Sealed
    DTX00021         1-2                      Royalties                          O'Donnell Decl. ¶¶ 10
    DTX00042         2-3                      Pricing                            O'Donnell Decl. ¶¶ 10



    DTX00064         3, 5                     Pricing                            O'Donnell Decl. ¶¶ 10
    DTX00065         5, 11                    Pricing                            O'Donnell Decl. ¶¶ 10
                                                                                 O'Donnell Decl. ¶¶ 10,
    DTX00066         7-9, 13-14, 17, 19, 20   Negotiations, Pricing, Royalties   11
    DTX00068         9-10                     Royalties, Pricing                 O'Donnell Decl. ¶¶ 10
    DTX00082         3, 4                     Pricing                            O'Donnell Decl. ¶¶ 10
                                                                                 O'Donnell Decl. ¶¶ 10,
    DTX00085         1-2                      Negotations, Pricing, Royalties    11
                                              Corporate Financial Information,   O'Donnell Decl. ¶¶ 10,
    DTX00090         5, 7                     Pricing                            13
    DTX00097         1, 4, 5                  Royalties                          O'Donnell Decl. ¶¶ 10
Case 3:17-cv-00108-GPC-MDD Document 1146-1 Filed 04/10/19 PageID.123014 Page 2 of
                                      13


                    Information Sought
        Exhibit                                   Type of Information           Explanation
                        to be Sealed
    DTX00104       5-6, 8, 10, 12            Pricing                        O'Donnell Decl. ¶¶ 10
                                             Pricing, Strategic             O'Donnell Decl. ¶¶ 10,
    DTX00254       4, 10                     Considerations                 12
    DTX00256       11                        Pricing                        O'Donnell Decl. ¶¶ 10
    DTX00261       4-5, 7-9, 13-14           Pricing, Royalties             O'Donnell Decl. ¶¶ 10
                   3, 11, 12, 25, 27, 35,                                   O'Donnell Decl. ¶¶ 10
    DTX00262       37-38, 44                 Pricing, Royalties
    DTX00274       1                         Royalties                      O'Donnell Decl. ¶¶ 10
    DTX00309       1-6                       Pricing                        O'Donnell Decl. ¶¶ 10
    DTX00370       13-15, 19                 Pricing                        O'Donnell Decl. ¶¶ 10
    DTX00373       2-5                       Pricing, Royalties             O'Donnell Decl. ¶¶ 10
    DTX00382       4, 5, 7-11                Royalties                      O'Donnell Decl. ¶¶ 10
    DTX00397       3                         Royalties                      O'Donnell Decl. ¶¶ 10
                   7, 10-20, 23, 24, 27-
                   38, 40, 46, 49-59, 62-                                   O'Donnell Decl. ¶¶ 10
    DTX00497       63, 66-77, 79-81          Pricing
                   7, 9, 10, 14, 19, 20,
                   22, 23, 27, 28, 42, 58,                                  O'Donnell Decl. ¶¶ 10
    DTX00504       59                        Royalties, Pricing
    DTX00548       3, 5-6                    Royalties                      O'Donnell Decl. ¶¶ 10
    DTX00713       7                         Royalties, Pricing             O'Donnell Decl. ¶¶ 10
    DTX00736       2-4                       Pricing                        O'Donnell Decl. ¶¶ 10
    DTX00737       3                         Pricing                        O'Donnell Decl. ¶¶ 10
    DTX00842       5                         Royalties                      O'Donnell Decl. ¶¶ 10
                                                                            St. George Decl. ¶¶
    DTX00862       3                         Pricing, Royalties             15

                                             Pricing, Corporate Financial   Arner Decl. ¶¶ 14, 17
    DTX00869       1, 7-9                    Information
                                                                            St. George Decl. ¶¶
    DTX00882       2                         Royalties, Negotiations        15, 16
                                                                            St. George Decl. ¶¶
    DTX00890       4-6, 10-11, 39            Royalties                      15
                                                                            St. George Decl. ¶¶
    DTX00907       3                         Royalties, Pricing             15
                                                                            St. George Decl. ¶¶
    DTX00910       3                         Royalties                      15
                   7, 10, 12, 15, 21-22,                                    St. George Decl. ¶¶
                   25, 26, 29-31, 35, 37,                                   15
    DTX00932       38, 40, 42                Royalties
                                                                            St. George Decl. ¶¶
    DTX00998       3                         Royalties                      15
                                                                            St. George Decl. ¶¶
    DTX01000       20-35                     Royalties                      15
Case 3:17-cv-00108-GPC-MDD Document 1146-1 Filed 04/10/19 PageID.123015 Page 3 of
                                      13


                    Information Sought
        Exhibit                                   Type of Information               Explanation
                        to be Sealed
    DTX01002       10-11, 15-17              Royalties                          Arner Decl. ¶¶ 14
                                                                                St. George Decl. ¶¶
    DTX01003       10, 15                    Royalties                          15
                                                                                St. George Decl. ¶¶
    DTX01008       35                        Royalties                          15
                                                                                St. George Decl. ¶¶
    DTX01019       3, 4                      Negotiations, Royalties            15, 16
                                             Royalties, Corporate Financial     St. George Decl. ¶¶
    DTX01038       2-10, 15                  Information                        15, 18
                                             Royalties, Technological           St. George Decl. ¶¶
    DTX01039       2-3, 6-7, 16, 18-20       Information                        15
                                                                                St. George Decl. ¶¶
    DTX01045       1                         Royalties                          15
                                                                                St. George Decl. ¶¶
    DTX01065       1                         Royalties                          15
                   5, 6, 8-11, 15, 17-18,                                       O'Donnell Decl. ¶¶ 10,
                   21-22, 29, 31, 37, 41-                                       11
    DTX01105       43, 47-50                 Royalties, Pricing, Negotiations
    DTX01173       3-4                       Royalties                          O'Donnell Decl. ¶¶ 10
    DTX01189       3-10                      Royalties                          O'Donnell Decl. ¶¶ 10
    DTX01368       2, 5, 9                   Pricing                            O'Donnell Decl. ¶¶ 10
    DTX01375       5-6, 9-11                 Pricing                            O'Donnell Decl. ¶¶ 10
    DTX01381       3                         Royalties                          O'Donnell Decl. ¶¶ 10
    DTX01402       2                         Pricing                            O'Donnell Decl. ¶¶ 10
    DTX01403       4                         Pricing                            O'Donnell Decl. ¶¶ 10
    DTX01407       9-13                      Royalties, Pricing                 O'Donnell Decl. ¶¶ 10
    DTX01437       3, 10-11                  Royalties                          O'Donnell Decl. ¶¶ 10
                                                                                O'Donnell Decl. ¶¶ 10,
    DTX01440       1-3, 5                    Negotiation, Pricing, Royalties    11
    DTX01447       9-13                      Royalties                          O'Donnell Decl. ¶¶ 10
                                                                                St. George Decl. ¶¶
    DTX01454       1-2                       Negotiation, Royalties             15, 16
                                                                                St. George Decl. ¶¶
    DTX01456       5, 6                      Royalties                          15
                   4, 6-8, 10-14, 19-21,
                   24, 25, 27-29, 31-33,                                        St. George Decl. ¶¶
                   36-39, 50-58, 63, 64,                                        15, 16
                   65, 68, 69, 81, 82, 85,
    DTX01462       86, 95-99                 Royalties, Pricing, Negotiations
                   2, 4-6, 8-12, 17-19,                                         St. George Decl. ¶¶
    DTX01463       22-23, 25-27, 29-31       Royalties, Negotiations            15, 16
    DTX01464       1, 2, 5, 6                Negotiations, Royalties            Arner Decl. ¶¶ 14, 15
    DTX01475       2, 5, 9, 12               Royalties                          O'Donnell Decl. ¶¶ 10
Case 3:17-cv-00108-GPC-MDD Document 1146-1 Filed 04/10/19 PageID.123016 Page 4 of
                                      13


                    Information Sought
        Exhibit                                   Type of Information               Explanation
                        to be Sealed
                   8, 10, 14-16, 19-25,      Pricing, Strategic                 Arner Decl. ¶¶ 14, 16
    DTX15700       27-38, 49-58              Considerations
    DTX19462       7, 11, 13                 Royalties                          O'Donnell Decl. ¶¶ 10
    JTX002         1-11, 13-14               Pricing                            Arner Decl. ¶¶ 14
    JTX003         1-6                       Pricing                            Arner Decl. ¶¶ 14
    JTX004         1-2, 5-7                  Royalties                          O'Donnell Decl. ¶¶ 10
    JTX005         1-4                       Pricing                            Arner Decl. ¶¶ 14
    JTX006         3, 4                      Pricing                            Arner Decl. ¶¶ 14
    JTX009         13-15                     Pricing                            Arner Decl. ¶¶ 14
                                             Strategic Considerations,
                                                                                Arner Decl. ¶¶ 14, 16
    JTX010         2-6                       Pricing
    JTX026         3                         Royalties                          Arner Decl. ¶¶ 14
                                                                                O'Donnell Decl. ¶¶ 10,
    JTX108                                7 Royalties, Negotiations             11
    JTX114         2-3                      Royalties, Pricing                  Arner Decl. ¶¶ 14
                   3, 7, 10-12, 16, 24, 57,                                     St. George Decl. ¶¶
    JTX116         59                       Royalties                           15
                                                                                St. George Decl. ¶¶
    JTX117         2-3, 5                    Royalties                          15
                   2,3, 5-11, 13-16, 19-
                   36, 38, 39, 41, 48, 49,                                      O'Donnell Decl. ¶¶ 10
                   52-54, 56-57, 61-65,
    JTX119         67, 68, 71-85             Royalties
    JTX120         2, 3                      Pricing                            O'Donnell Decl. ¶¶ 10
                   10-16, 19-22, 31-32,                                         O'Donnell Decl. ¶¶ 10
    JTX126         40, 46, 54-56, 71-78      Royalties
    JTX127         8                         Pricing, Royalties                 O'Donnell Decl. ¶¶ 10
                                                                                O'Donnell Decl. ¶¶ 10,
    JTX132         5, 13, 21-24              Pricing, Negotiations              11
                                                                                O'Donnell Decl. ¶¶ 10,
    JTX136         3, 12, 19-22, 41, 43,     Pricing, Negotiations              11
                                             Pricing, Strategic
                                             Considerations, Corporate          Arner Decl. ¶¶ 14, 16
    JTX143         4, 8, 11, 13, 15-20       Financial Information
                                                                                St. George Decl. ¶¶
    PTX000086      1                         Royalties                          15
                                                                                St. George Decl. ¶¶
    PTX000154      1-2, 4-5                  Royalties                          15
                                             Corporate Financial Information,   Zuckerman Decl. ¶¶
    PTX000389      1, 7-10                   Royalties                          10, 11

                                                                                Arner Decl. ¶¶ 14, 15
    PTX000406      1-2                       Royalties, Negotiations
Case 3:17-cv-00108-GPC-MDD Document 1146-1 Filed 04/10/19 PageID.123017 Page 5 of
                                      13


                     Information Sought
        Exhibit                                    Type of Information               Explanation
                         to be Sealed
                                                                                 St. George Decl. ¶¶
    PTX000453       3                         Negotiations, Royalties            15, 16

                    8, 15-16, 24, 48-50,
                    54, 57, 63, 68, 70, 71,
                    73-74, 78-79, 81, 89-                                        St. George Decl. ¶¶
                    90, 95, 96, 103-115,                                         15-18
                    122, 128-131, 144-        Strategic Considerations,
                    145, 147, 152, 157-       Corporate Financial Information,
    PTX000485       158, 160-162, 164-168     Royalties, Pricing, Negotiations
                                                                                 St. George Decl. ¶¶
    PTX000579       1-2                       Royalties, Negotiations            15, 16
    PTX000594       1-2, 4-5, 7-8             Royalties                          O'Donnell Decl. ¶¶ 10
                                                                                 St. George Decl. ¶¶
    PTX000597       3-4, 6-7                  Royalties                          15
                                                                                 St. George Decl. ¶¶
    PTX000598       2                         Royalties                          15
                                                                                 St. George Decl. ¶¶
    PTX000610       1-2                       Royalties                          15
    PTX000612       5, 10-11                  Royalties                          O'Donnell Decl. ¶¶ 10
    PTX000636       2-3                       Royalties                          O'Donnell Decl. ¶¶ 10
                                              Royalties, Corporate Financial     St. George Decl. ¶¶
    PTX000642       1                         Information, Pricing               15, 18
                                                                                 O'Donnell Decl. ¶¶ 10,
    PTX000648       1-2, 4-5, 7-8             Royalties, Negotiations            11
                                                                                 O'Donnell Decl. ¶¶ 10,
    PTX000662       1-2, 4-7                  Royalties, Negotiations            11
                                                                                 St. George Decl. ¶¶
    PTX000685       7                         Royalties, Negotiations            15, 16
                                                                                 St. George Decl. ¶¶
    PTX000686       1-2                       Royalties, Negotiations            15, 16
                                                                                 St. George Decl. ¶¶
    PTX000716       1, 3                      Royalties, Negotiations            15, 16
                                                                                 St. George Decl. ¶¶
    PTX000727       1                         Negotiations, Pricing              15, 16
    PTX000830       2                         Royalties, Negotiations, Pricing   Arner Decl. ¶¶ 14, 15
                                                                                 St. George Decl. ¶¶
    PTX000852       1-2                       Royalties, Negotiations            15, 16
                                                                                 O'Donnell Decl. ¶¶ 10,
    PTX000891       1, 4-5                    Royalties, Negotiations, Pricing   11
                                                                                 O'Donnell Decl. ¶¶ 10,
    PTX000891.001   1, 4-5                    Royalties, Negotiations, Pricing   11
Case 3:17-cv-00108-GPC-MDD Document 1146-1 Filed 04/10/19 PageID.123018 Page 6 of
                                      13


                     Information Sought
        Exhibit                                Type of Information               Explanation
                         to be Sealed


                                          Corporate Financial Information,   Arner Decl. ¶¶ 16, 17
    PTX000893       4-6, 8, 17, 20        Strategic Considerations

                                          Pricing, Corporate Financial       Arner Decl. ¶¶ 14, 17
    PTX000901       1, 4, 6-7             Information
                                                                             O'Donnell Decl. ¶¶ 10,
    PTX000904       1-2, 4-5              Royalties, Negotiations, Pricing   11
                                                                             O'Donnell Decl. ¶¶ 10,
    PTX000904.001   1-2, 4-5              Royalties, Negotiations, Pricing   11
    PTX000910       2                     Pricing, Royalties                 O'Donnell Decl. ¶¶ 10
                                                                             O'Donnell Decl. ¶¶ 10,
    PTX000926       2                     Royalties, Negotiations            11



    PTX000941       2, 5                  Pricing, Royalties                 O'Donnell Decl. ¶¶ 10

                                                                             St. George Decl. ¶¶
                                          Corporate Financial Information,   17, 18
    PTX000949       6, 7                  Strategic Considerations
                                                                             St. George Decl. ¶¶
                                          Corporate Financial Information,   17, 18
    PTX000949.001   6, 7                  Strategic Considerations
                                                                             St. George Decl. ¶¶
    PTX001006       2, 4, 5               Pricing, Negotiations              15, 16
                                                                             O'Donnell Decl. ¶¶ 10,
    PTX001007       1, 2                  Pricing, Negotiations, Royalties   11
                                                                             St. George Decl. ¶¶
    PTX001008       1-4                   Pricing, Negotiations, Royalties   15, 16
    PTX001010       1-2                   Pricing, Negotiations, Royalties   Arner Decl. ¶¶ 14, 15
                                                                             St. George Decl. ¶¶
    PTX001011       2, 4                  Royalties, Pricing                 15
                                                                             St. George Decl. ¶¶
    PTX001023       1-4                   Pricing, Negotiations, Royalties   15
    PTX001029       1-2                   Pricing, Negotiations              Arner Decl. ¶¶ 14, 15
                                          Corporate Financial Information,   Arner Decl. ¶¶ 14, 17
    PTX001049       1, 5                  Pricing
                                          Corporate Financial Information,   Arner Decl. ¶¶ 14, 17
    PTX001049.001   1, 5                  Pricing
                                                                             Zuckerman Decl. ¶¶
    PTX001117       2                     Royalties, Negotiations, Pricing   11, 12
    PTX001137       1, 2                  Royalties, Negotiations, Pricing   Arner Decl. ¶¶ 14, 15
Case 3:17-cv-00108-GPC-MDD Document 1146-1 Filed 04/10/19 PageID.123019 Page 7 of
                                      13


                     Information Sought
        Exhibit                                    Type of Information              Explanation
                         to be Sealed
                                                                                St. George Decl. ¶¶
    PTX001154       2                         Negotiations, Royalties           15, 16
                    6, 9-13, 15-16, 19, 21,                                     St. George Decl. ¶¶
    PTX001215       24-28                     Royalties                         15
                    2-24, 27-38, 40-63,                                         O'Donnell Decl. ¶¶ 10
    PTX001238       66-77, 79                 Pricing
                                                                                St. George Decl. ¶¶
    PTX001303       3                         Royalties                         15
    PTX001312       2-3                       Negotiations, Pricing             Arner Decl. ¶¶ 14, 15
                                              Royalties, Strategic              St. George Decl. ¶¶
    PTX001357       2-5, 8-9, 12-14, 16, 18   Considerations                    15, 17
                                              Strategic Considerations,         Arner Decl. ¶¶ 16, 17
    PTX001378       4-103                     Corporate Financial Information
                                              Strategic Considerations,         Arner Decl. ¶¶ 16, 17
    PTX001378.001   4-103                     Corporate Financial Information
    PTX001388       2, 4                      Pricing, Negotiations             Arner Decl. ¶¶ 14, 15

                                                                                St. George Decl. ¶¶
                                              Royalties, Corporate Financial    15, 18
    PTX001434       45-46, 48-49, 51-52       Information
                                                                                St. George Decl. ¶¶
    PTX001474       2, 4                      Royalties                         15
                                                                                St. George Decl. ¶¶
    PTX001477       5, 6                      Royalties                         15
    PTX001558       1-4                       Pricing, Negotiations             Arner Decl. ¶¶ 14, 15
    PTX001567       4-8                       Pricing, Negotiations             Arner Decl. ¶¶ 14, 15
                                                                                St. George Decl. ¶¶
    PTX001573       7,8,10-14                 Negotiations                      16
    PTX001621       1-2                       Pricing                           O'Donnell Decl. ¶¶ 10
                                                                                Arner Decl. ¶¶ 14, 15
    PTX001643       1, 3                      Pricing, Negotiations
                                              Strategic Considerations,
                                                                                Arner Decl. ¶¶ 14, 16
    PTX001647       1, 4                      Pricing
    PTX001653       1                         Pricing, Negotiations             Arner Decl. ¶¶ 14, 15
    PTX001657       1                         Royalties, Pricing                Arner Decl. ¶¶ 14
    PTX001673       1-3                       Royalties, Pricing                Arner Decl. ¶¶ 14
    PTX001674       1                         Pricing, Negotations              Arner Decl. ¶¶ 14, 15
    PTX001675       2-4, 8-10                 Pricing                           O'Donnell Decl. ¶¶ 10
    PTX001684       1-7                       Pricing, Negotations              Arner Decl. ¶¶ 14, 15
    PTX001684.001   1-7                       Pricing, Negotations              Arner Decl. ¶¶ 14, 15
    PTX001686       1-2, 4-5, 7-13            Pricing, Negotations              Arner Decl. ¶¶ 14, 15
    PTX001686.001   1-2, 4-5, 7-13            Pricing, Negotations              Arner Decl. ¶¶ 14, 15
    PTX001690       1-2                       Pricing, Negotations              Arner Decl. ¶¶ 14, 15
Case 3:17-cv-00108-GPC-MDD Document 1146-1 Filed 04/10/19 PageID.123020 Page 8 of
                                      13


                     Information Sought
        Exhibit                                      Type of Information              Explanation
                         to be Sealed
                                               Pricing, Strategic
                                                                                  Arner Decl. ¶¶ 14, 16
    PTX001749       4, 8, 13, 15-20            Considerations
                                               Pricing, Strategic
                                                                                  Arner Decl. ¶¶ 14, 16
    PTX001749.001   4, 8, 13, 15-20            Considerations
                                                                                  Arner Decl. ¶¶ 14
    PTX001785       1, 8-9, 11-12              Pricing
                                                                                  Arner Decl. ¶¶ 14
    PTX001785.001   1, 8-9, 11-12              Pricing
                                                                                  Zuckerman Decl. ¶¶
    PTX001832       4, 6-10                    Pricing, Negotiations              11, 12
                                               Pricing, Strategic
                                                                                  Arner Decl. ¶¶ 14, 16
    PTX001888       1-2, 4-5, 8                Considerations
                                               Pricing, Strategic
                                                                                  Arner Decl. ¶¶ 14, 16
    PTX001888.001   1-2, 4-5, 8                Considerations
                                                                                  St. George Decl. ¶¶
                                               Strategic Considerations,          15, 17
    PTX001941       2-4                        Royalties
                                               Strategic Considerations,          O'Donnell Decl. ¶¶ 11,
    PTX001943       2, 5                       Negotiations                       12
                                                                                  O'Donnell Decl. ¶¶ 10,
    PTX001963       3, 7-11                    Royalties, Pricing, Negotiations   11
    PTX001984       1-5, 7                     Strategic Considerations           Arner Decl. ¶¶ 16
                    6, 8, 10, 13-17, 19, 21,
                    23, 25-29, 31-33, 37-
                                                                                  Arner Decl. ¶¶ 14
                    39, 43-48, 52-54, 56-
    PTX001992       59                         Pricing
                    6, 8, 10, 13-17, 19, 21,
                    23, 25-29, 31-33, 37-
                                                                                  Arner Decl. ¶¶ 14
                    39, 43-48, 52-54, 56-
    PTX001992.001   59                         Pricing
    PTX002027       1-3                        Negotiations                       O'Donnell Decl. ¶¶ 11
    PTX002043       2-5, 7-8                   Pricing                            O'Donnell Decl. ¶¶ 10
    PTX002049       4, 9                       Pricing                            O'Donnell Decl. ¶¶ 10
    PTX002064       1-7                        Negotiations                       O'Donnell Decl. ¶¶ 11
                                                                                  St. George Decl. ¶¶
    PTX002068       5                          Negotiations                       16
    PTX002104       6, 7, 9, 12, 13, 15        Negotiations                       O'Donnell Decl. ¶¶ 11
                    7-9, 13-14, 17, 19-21,                                        O'Donnell Decl. ¶¶ 10
    PTX002135       23-26, 30, 39, 42          Pricing
    PTX002144       2-68, 70-81                Royalties                          O'Donnell Decl. ¶¶ 10
                    10, 14-16, 19-25, 27-                                         Arner Decl. ¶¶ 16
    PTX002155       38, 49-63, 65              Strategic Considerations
                    10, 14-16, 19-25, 27-                                         Arner Decl. ¶¶ 16
    PTX002155.001   38, 49-63, 65              Strategic Considerations
Case 3:17-cv-00108-GPC-MDD Document 1146-1 Filed 04/10/19 PageID.123021 Page 9 of
                                      13


                     Information Sought
        Exhibit                                    Type of Information              Explanation
                         to be Sealed
    PTX002167       1-19                     Strategic Considerations          Arner Decl. ¶¶ 16
    PTX002169       3                        Pricing                           O'Donnell Decl. ¶¶ 10
    PTX002189       4, 5                     Pricing                           O'Donnell Decl. ¶¶ 10
    PTX002240       1, 2                     Pricing                           O'Donnell Decl. ¶¶ 10
    PTX002248       3-5, 7-11                Pricing                           Arner Decl. ¶¶ 14
                                                                               St. George Decl. ¶¶
    PTX002261       3-5                      Corporate Financial Information   18
                                                                               St. George Decl. ¶¶
    PTX002266       13, 14, 25-27            Strategic Considerations          17
                                                                               St. George Decl. ¶¶
    PTX002320       20-35                    Corporate Financial Information   18
    PTX002334       1                        Pricing                           O'Donnell Decl. ¶¶ 10
                                                                               Arner Decl. ¶ 16;
    PTX002385       27-29                    Strategic Considerations          Zuckerman Decl. ¶ 10
    PTX002412       3-4, 7-9                 Pricing                           O'Donnell Decl. ¶¶ 10
    PTX002412.001   3-4, 7-9                 Pricing                           O'Donnell Decl. ¶¶ 10
                                                                               Arner Decl. ¶ 16;
    PTX002492       1                        Strategic Considerations          Zuckerman Decl. ¶ 10
    PTX002501       1-3                      Strategic Considerations          O'Donnell Decl. ¶¶ 12
    PTX002504       1-2                      Strategic Considerations          Arner Decl. ¶¶ 16
    PTX002505       1-2                      Strategic Considerations          Arner Decl. ¶¶ 16
                                                                               Arner Decl. ¶ 16;
    PTX002510       1-2                      Strategic Considerations          Zuckerman Decl. ¶ 10
    PTX002520       4-6                      Royalties                         O'Donnell Decl. ¶¶ 10
    PTX002520.001   4-6                      Royalties                         O'Donnell Decl. ¶¶ 10
    PTX002540       7-9, 14                  Corporate Financial Information   O'Donnell Decl. ¶¶ 13
    PTX002540.001   7-9, 14                  Corporate Financial Information   O'Donnell Decl. ¶¶ 13
                                                                               St. George Decl. ¶¶
    PTX002557       3                        Corporate Financial Information   18
    PTX002567       1                        Pricing                           Arner Decl. ¶¶ 14
    PTX002597       19, 34, 36, 41, 43, 45   Pricing                           O'Donnell Decl. ¶¶ 10
    PTX002597.001   19, 34, 36, 41, 43, 45   Pricing                           O'Donnell Decl. ¶¶ 10
    PTX002598       3-5, 8, 10, 11           Technological Information         O'Donnell Decl. ¶¶ 14
    PTX002598.001   3-5, 8, 10, 11           Technological Information         O'Donnell Decl. ¶¶ 14
    PTX002640       1-4                      Pricing                           Arner Decl. ¶¶ 14
                                                                               Arner Decl. ¶ 16;
    PTX002642       1                        Strategic Considerations          Zuckerman Decl. ¶ 10
    PTX002645       1-2                      Negotiations                      O'Donnell Decl. ¶¶ 11
                                             Royalties, Pricing, Strategic     Arner Decl. ¶¶ 14, 16
    PTX002684       1, 4                     Considerations
                                             Royalties, Strategic              Arner Decl. ¶¶ 14, 16,
                                             Considerations, Corporate         17; Zuckerman ¶¶ 10,
    PTX002709       1-2, 6-9, 16-21          Financial Information             11
Case 3:17-cv-00108-GPC-MDD Document 1146-1 Filed 04/10/19 PageID.123022 Page 10
                                     of 13


                     Information Sought
       Exhibit                                     Type of Information               Explanation
                         to be Sealed
                                                                                Arner Decl. ¶¶ 14, 16,
                                              Strategic Considerations,         17; Zuckerman ¶¶ 10,
    PTX002730       8, 12-13, 18-20, 26-31    Corporate Financial Information   11
                                                                                Arner Decl. ¶¶ 14, 16,
                    4, 7, 8, 12, 19-22, 28-   Strategic Considerations,         17; Zuckerman ¶¶ 10,
    PTX002738       33                        Corporate Financial Information   11

                                                                                O'Donnell Decl. ¶¶ 10
    PTX002762       1-3                       Royalties, Pricing
                                              Strategic Considerations,         O'Donnell Decl. ¶¶ 11,
    PTX002776       2, 4-5                    Negotiations                      12
                                              Strategic Considerations,         O'Donnell Decl. ¶¶ 11,
    PTX002776.001   2, 4-5                    Negotiations                      12
                                              Royalties, Strategic              Arner Decl. ¶¶ 14, 16;
    PTX002814       1, 3                      Considerations                    Zuckerman ¶¶ 10, 11
                                              Royalties, Strategic              Arner Decl. ¶¶ 14, 16;
    PTX002814.001   1, 3                      Considerations                    Zuckerman ¶¶ 10, 11
                    2, 5, 6-23, 25-27, 32-
                                                                                St. George Decl. ¶¶
                    36, 41-56, 71, 73-75,
                                                                                15
    PTX002835       79-84                     Royalties, Pricing
    PTX002861       1                         Negotiations                      Arner Decl. ¶¶ 15
                                                                                O'Donnell Decl. ¶¶ 10,
    PTX002875       4-7                       Negotiations, Royalties           11
                                                                                O'Donnell Decl. ¶¶ 10,
    PTX002875.001   4-7                       Negotiations, Royalties           11
    PTX002895       1                         Strategic Considerations          O'Donnell Decl. ¶¶ 12
    PTX002898       1                         Negotiations                      Arner Decl. ¶¶ 15
                                              Strategic Considerations,         O'Donnell Decl. ¶¶ 11,
    PTX002904       1-2                       Negotiations                      12
                                              Royalties, Strategic              St. George Decl. ¶¶
    PTX002914       15-16, 21, 26             Considerations                    15, 17
                    3, 12, 16-20, 22-33,
                    35-42, 44
                    46, 49, 54-57, 60, 64,
                    66, 80, 83, 84, 86-88,
                    90, 94, 101-102, 106,                                       St. George Decl. ¶¶
                    107, 110-111, 114,                                          15-17
                    116, 118-120, 125,
                    130-131, 139-143,
                    144, 150, 155-158,        Strategic Considerations,
    PTX002922       164, 167, 169             Royalties, Negotiations
                                                                                Zuckerman Decl. ¶¶
    PTX002925       1-5                       Strategic Considerations          10
    PTX002933       2-3                       Royalties, Pricing                O'Donnell Decl. ¶¶ 10
    PTX002944       1                         Royalties, Pricing                O'Donnell Decl. ¶¶ 10
Case 3:17-cv-00108-GPC-MDD Document 1146-1 Filed 04/10/19 PageID.123023 Page 11
                                     of 13


                     Information Sought
       Exhibit                                     Type of Information               Explanation
                         to be Sealed
                    1, 7-9, 13-20, 22-27,     Strategic Considerations,          St. George Decl. ¶¶
    PTX002946       30, 32-33, 35             Corporate Financial Information    17, 18
                    1, 7-9, 13-20, 22-27,     Strategic Considerations,          St. George Decl. ¶¶
    PTX002946.001   30, 32-33, 35             Corporate Financial Information    17, 18
                    1, 7-9, 13-20, 22-27,     Strategic Considerations,          St. George Decl. ¶¶
    PTX002946.002   30, 32-33, 35             Corporate Financial Information    17, 18
                    2, 5, 8, 10-12, 14, 17,
                    34-35, 37, 46, 48, 49,
                    57, 59, 60, 62, 71, 73,
                                                                                 St. George Decl. ¶¶
                    81-82, 84, 95, 97, 98,
                                                                                 15
                    105-106, 108, 120-
                    121, 126, 133-136,
    PTX002972       138                       Royalties, Pricing
    PTX003026       1, 4, 5                   Royalties                          O'Donnell Decl. ¶¶ 10
                                              Strategic Considerations,          O'Donnell Decl. ¶¶ 12,
    PTX003083       8-11, 14-16, 19-23        Corporate Financial Information    13
                                              Strategic Considerations,          O'Donnell Decl. ¶¶ 12,
    PTX003083.001   8-11, 14-16, 19-23        Corporate Financial Information    13
                                                                                 O'Donnell Decl. ¶¶ 10,
    PTX003110       1                         Royalties, Pricing, Negotiations   11
                    35, 37, 39-43, 48-49,                                        St. George Decl. ¶¶
    PTX003137       74-76, 79                 Negotiations                       16
                                                                                 St. George Decl. ¶¶
    PTX003268       2, 3, 5-7                 Negotiations                       16
    PTX003296       8, 11                     Royalties, Pricing                 O'Donnell Decl. ¶¶ 10
                    7, 9, 17, 19, 21, 23,
                    31, 35, 39, 41, 51, 59,
                    61, 72, 80, 82, 86, 88,
                    90, 100, 102, 104,
                    108, 114, 116, 128,                                          St. George Decl. ¶¶
                    130, 132, 134, 136,                                          17, 18
                    138, 140, 142, 144,
                    146, 148
                    150, 152, 154, 156,
                    158, 160, 162, 164,       Strategic Considerations,
    PTX003369       166, 168, 172-175         Corporate Financial Information
    PTX003386       1-2                       Negotiations                       Arner Decl. ¶¶ 15
    PTX003393       3-9                       Strategic Considerations           O'Donnell Decl. ¶¶ 12
    PTX003393.001   3-9                       Strategic Considerations           O'Donnell Decl. ¶¶ 12
                                                                                 St. George Decl. ¶¶
    PTX003403       1                         Royalties                          15
                                                                                 St. George Decl. ¶¶
    PTX003410       1                         Royalties                          15
    PTX003429       5, 13                     Pricing                            O'Donnell Decl. ¶¶ 10
Case 3:17-cv-00108-GPC-MDD Document 1146-1 Filed 04/10/19 PageID.123024 Page 12
                                     of 13


                     Information Sought
       Exhibit                                    Type of Information              Explanation
                         to be Sealed
                                             Strategic Considerations,         O'Donnell Decl. ¶¶ 12,
    PTX003447       3-16, 18                 Corporate Financial Information   13
                                             Strategic Considerations,         O'Donnell Decl. ¶¶ 12,
    PTX003447.001   3-16, 18                 Corporate Financial Information   13
                    4, 6-8, 10-14, 19-21,
                    24-25, 27-33, 35-41,                                       Arner Decl. ¶¶ 14
                    50-58, 63-65, 68-69,
    PTX003471       81-82, 85-86, 95-99      Pricing
                    9, 12-14, 22, 23, 26,                                      St. George Decl. ¶¶
    PTX003548       45                       Royalties                         15
    PTX003569       3, 6                     Pricing                           O'Donnell Decl. ¶¶ 10
    PTX003571       2-4                      Pricing                           O'Donnell Decl. ¶¶ 10
                                                                               St. George Decl. ¶¶
    PTX003585       3-4                      Pricing                           15
                                                                               St. George Decl. ¶¶
    PTX003587       2, 5, 9-20, 22-25        Royalties                         15
                                                                               St. George Decl. ¶¶
    PTX003588       4-5, 10-14, 19-23        Pricing                           15
    PTX003657       4-6, 15-18               Pricing                           O'Donnell Decl. ¶¶ 10
    PTX003665       6, 9, 14, 21, 24         Pricing                           O'Donnell Decl. ¶¶ 10
    PTX003691       2, 5, 9                  Pricing                           O'Donnell Decl. ¶¶ 10
    PTX003759       3-5, 9, 10, 12           Pricing                           Arner Decl. ¶¶ 14
                    2, 4-6, 8-12, 17-19,                                       St. George Decl. ¶¶
    PTX003795       22-23, 25-27, 29-31      Pricing                           15
    PTX003796       1-7                      Pricing                           Arner Decl. ¶¶ 14
                                                                               St. George Decl. ¶¶
    PTX003798       2-10, 15                 Pricing                           15
                                                                               St. George Decl. ¶¶
    PTX003799       1-6, 9                   Royalties                         15
    PTX011034       1, 2, 4                  Pricing                           O'Donnell Decl. ¶¶ 10
    PTX011036       1, 2                     Pricing                           O'Donnell Decl. ¶¶ 10
    PTX011078       1                        Pricing, Royalties                O'Donnell Decl. ¶¶ 10
    PTX011080       1-4, 8-9                 Pricing                           O'Donnell Decl. ¶¶ 10
                    2,3, 5-7, 9-12, 15-19,
                    21-24, 26, 28-31, 33,                                      O'Donnell Decl. ¶¶ 10
                    35-38, 42-45, 47-50,
    PTX011127       52-59, 63-64             Pricing
                                                                               St. George Decl. ¶¶
    PTX011255       9, 12, 13-17, 29         Royalties                         15
                    7, 10, 12, 15, 21-22,
                    25-26, 29-31, 35, 37-                                      Arner Decl. ¶¶ 14
    PTX011256       38, 40, 42               Royalties, Pricing
    PTX011259       1, 2                     Pricing                           Arner Decl. ¶¶ 14
Case 3:17-cv-00108-GPC-MDD Document 1146-1 Filed 04/10/19 PageID.123025 Page 13
                                     of 13


                   Information Sought
       Exhibit                                  Type of Information              Explanation
                       to be Sealed
                                                                             St. George Decl. ¶¶
                                          Corporate Financial Information,   17, 18; Zuckerman
    PTX011263     10, 11, 16-18, 25-29    Strategic Considerations           Decl. ¶ 10
                                                                             St. George Decl. ¶¶
    PTX011264     1, 3-6                  Royalties                          15
                  3-4, 7-9, 11, 14-16, 19,                                   St. George Decl. ¶¶
                  29, 63, 67, 70, 77, 79,                                    17
    PTX011269     81-88, 90-104            Strategic Considerations
